Citation Nr: 1628595	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to major depressive disorder.

3.  Entitlement to service connection for a heart disability, to include as secondary to major depressive disorder.

4.  Entitlement to service connection for stomach disability/residuals of gallbladder removal.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in August 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran has not responded to the April 2016 letter; as such, the Board will proceed with the matter on appeal.

In September 2013, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denials in a December 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the September 2013 Remand, the Board determined that the Veteran should be afforded VA medical opinions to address the etiology of his claimed depressive disorder, hypertension, bilateral shoulder, heart, and stomach disabilities.  The Remand provided detailed instructions concerning the opinions sought as to each claimed disability on appeal.

Pursuant to the September 2013 Remand, the Veteran was afforded VA medical opinions in June 2014 and July 2014 with respect to each disability.  As to the VA psychiatric examination, the June 2014 examiner confirmed a diagnosis of major depressive disorder (MDD) and concluded that the claimed disability was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner further opined that, "[i]t is less likely than not that claimant's depression is the result of the claimant's experiences in the Army."  Critically, with respect to the question of direct service connection, the examiner failed to address the Veteran's claimed in-service stressors, notably, that he feared for his life while stationed on Iwo Jima, after the cessation of the battle.  See, e.g., the Veteran's statement dated September 2011.  Moreover, although the examiner noted the Veteran's assertion that "most of his social and occupational impairment and depression is due to his hearing loss, tinnitus, and heart conditions;" the rationale provided failed to address the Veteran's contentions of secondary service connection.  Moreover, the examiner did not address whether the Veteran's MDD is aggravated by his hearing loss and tinnitus.  As such, this matter must be remanded in order to afford the Veteran a nexus opinion, which adequately addresses questions of direct and secondary service connection.

Moreover, the Board notes that the July 2014 VA examiner failed to provide adequately address the questions posed by the Board Remand.  Specifically, with respect to the issue of entitlement to service connection for hypertension, the examiner indicated that the Veteran does not currently have a diagnosis of hypertension.  Regardless, the Board notes that the Veteran has been treated for hypertension during the appeal period.  See the private treatment records dated May 2009, July 2010, April 2013, and September 2013.  Thus, the issue must be remanded in order to obtain an opinion as to whether the Veteran's hypertension is due to his military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As the Veteran has also contended that his hypertension is due to his psychiatric symptoms (see, e.g., the Veteran's statement dated September 2011), the Board finds that the examiner should additionally address whether the Veteran's hypertension is caused or aggravated by his diagnosed MDD.

Similarly, as to the issue of entitlement to service connection for a heart disability, the July 2014 VA examiner confirmed a diagnosis of coronary artery disease (CAD).  Although the examiner determined that the diagnosed CAD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, the examiner's rationale is inadequate and does not support the conclusion rendered.  Moreover, as the Veteran has contended that his diagnosed heart disability, coronary artery disease, is secondary to his psychiatric symptoms, the Board finds that, upon remand, the examiner should also address the question of whether the diagnosed CAD is caused or aggravated by the Veteran's MDD.

With respect to the issue of entitlement to service connection for a bilateral shoulder disability, the July 2014 VA examiner determined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:  "[t]he claimant denies any one specific episode during his service time that could relate to having a rotator cuff sprain, either on the right or left shoulder.  Also, the claimant['s] medical record does not have any documentation relating his current condition to his military service."  Critically, the Veteran has not contended that his bilateral shoulder disabilities were caused by one traumatic in-service incident; rather, he has asserted that his duties of loading and unloading barges during his military service caused wear and tear injuries to his bilateral shoulders.  Accordingly, the July 2014 examiner failed to address the Veteran's contentions of in-service injury; therefore, the opinion is inadequate.

As to the issue of entitlement to service connection for stomach disability/residuals of gallbladder removal, the July 2014 examiner provided a negative nexus opinion.  However, the rationale provided by the examiner was essentially that "there [is] no evidence of gallstones during active duty.  Therefore, it is less likely than not that his cholecystectomy is service related."  Crucially, the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, this issue must be remanded to afford the Veteran an adequate VA nexus opinion.

Due to the deficiencies of the June 2014 and July 2014 VA medical opinions, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain adequate opinions from appropriately qualified VA examiners.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending claims of service connection on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a psychologist or psychiatrist, with appropriate expertise, to review the Veteran's claims file and provide opinion as to the following:

a. whether it is at least as likely as not (50 percent probability or greater) that the diagnosed major depressive disorder had its onset in service or is otherwise etiologically-related to service.

b. whether the diagnosed major depressive disorder is either (a) caused or (b) aggravated by, the Veteran's service-connected hearing loss and tinnitus.

A complete rationale should accompany each opinion provided.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should address the Veteran's claimed in-service stressor, notably, that he feared for his life while stationed on Iwo Jima, after the cessation of the battle.  

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  Then, arrange for physician(s), with appropriate expertise, to review the Veteran's claims file and provide opinion as to the following:

a. whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hypertension, heart disability, left and right shoulder disability, and stomach disability/removal of gallbladder had its(their) onset in service or is(are) otherwise etiologically-related to service.

b. If it is determined that psychiatric disability is related to service, whether the Veteran's hypertension and/or heart disability is either (a) caused or (b) aggravated by, his any service-connected psychiatric disability.

A complete rationale should accompany each opinion provided.

The examiner(s) is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion

The examiner(s) is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner(s) finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

